This is a damage suit against a railway company, in which the plaintiff was successful, and the defendant has appealed.
The questions presented in appellant's brief have all been carefully considered, and, *Page 918 
as they present nothing new, and as this court is quite willing to comply with the recommendation of the American Bar Association, and the suggestion often made by attorneys generally (except in their own cases) to the effect that appellate courts decide more cases without written opinions, we refrain from writing an extended opinion, and announce that the judgment of the trial court is affirmed.
Affirmed.